Citation Nr: 0923967	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel








INTRODUCTION

The matter on appeal involves a claim for basic eligibility 
for VA death benefits.  The appellant alleges that her 
husband (now deceased) served as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II, and 
that based upon that service, she is eligible for the benefit 
sought.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Manila, Republic of the Philippines. 


FINDINGS OF FACT

1.  By a July 1999 decision, the Board denied the appellant's 
claim for entitlement to VA benefits; this decision was not 
appealed.

2.  The evidence received since the July 1999 Board decision 
does not include any previously unconsidered official service 
department records; nor does such evidence, when viewed by 
itself or in the context of the entire record, relate to a 
fact not previously established that is necessary to 
substantiate the claim or otherwise raises a reasonable 
possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  A July 1999 Board decision, which determined that the 
appellant did not have basic eligibility for VA death 
benefits, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).

2.  New and material evidence has not been received since the 
July 1999 Board decision and the appellant's claim cannot be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005), (outlining VCAA notice 
requirements).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).



The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the appellant alleges 
eligibility for VA benefits based on a spouse's claimed 
recognized guerrilla service or service in the Philippine 
Army during World War II, VA is obligated by the VCAA to 
inform the appellant of the information or evidence necessary 
to prove the element of veteran status.  Palor v. Nicholson, 
21 Vet. App. 325, 331 (2007) ("Since veteran status is 
frequently a dispositive issue in claims filed by Philippine 
claimants, some tailoring of VCAA notice concerning proof of 
veteran status is necessary in most, if not all, cases.").

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In this case, in a letter issued in January 2008, the RO 
notified the appellant of the information and evidence needed 
to substantiate her basic eligibility claim for VA death 
benefits.  She was also advised of the reason for the prior 
denial of her claim, and of the elements and types of 
evidence required to substantiate her claim.  She was advised 
of the evidence she was expected to provide and of the 
assistance which VA would provide in obtaining evidence.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1).  The 
RO then reconsidered the claim in a March 2008 Statement of 
the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).

The notice letter discussed included specific information 
regarding veteran status.  As set forth in more detail below, 
the service department has certified that the appellant's 
(deceased) spouse (the service member upon whose service her 
claim for benefits is predicated) had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.  The Board is bound by this certification. See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 
Vet. App. at 332 ("The Federal Circuit's decision in Soria 
recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on 
VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
light of this binding certification, essentially any VCAA 
notification error is non-prejudicial in this case, as the 
appellant is not entitled to benefit as a matter of law.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor, 
21 Vet. App. at 332-33 ("Therefore, in assessing whether the 
appellant was prejudiced by VA's failure to notify him of the 
various methods available for proving Philippine veteran 
status, the Court can conclude only that because the 
appellant is currently ineligible for VA benefits as a matter 
of law based on the [the service department's] refusal to 
certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error.").

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Kent requirements, the claims file 
reflects that the appellant has actual knowledge of the 
information and evidence necessary to reopen her claim.  In 
this regard, since her application to reopen the claim filed 
in January 2008, the appellant has provided statements and 
evidence which she maintains establish veteran status for her 
spouse and her own eligibility for benefits.  Given these 
statements, the Board finds that the appellant has 
demonstrated actual knowledge of the information and evidence 
needed to reopen her claim. 

To the extent there may be error contained in the VCAA notice 
provided to the appellant in this case, as such error is not 
be prejudicial, remand is not necessary in this case.  The 
Supreme Court has held that, generally, the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of such error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  While the appellant has not raised the issue of 
prejudicial error concerning VCAA notice in this case, in 
view of the extensive notice VA has provided to the 
appellant, as described above, the Board concludes that any 
deficiency in the provided VCAA notice with respect to 
establishing the appellant's basic eligibility for VA 
benefits cannot affect the outcome of that claim.  Any such 
error is therefore harmless and not prejudicial to the claim, 
and no further action is required.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).

        Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in the 
development of a claim.  This includes assisting the claimant 
in procuring service treatment records and other relevant 
evidence, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The RO has secured the necessary 
information from the service department and contacted it 
numerous times for service verification, including obtaining 
information from the National Personnel Records Center (NPRC) 
in 2008.  The appellant has identified no other pertinent 
evidence, nor is there any indication of relevant, 
outstanding evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  All necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of her claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The file contains a Board decision issued in March 1996 which 
reflects that the evidence before the Board at that time 
included documents from the U.S. Department of the Army 
certifying on four occasions, in January 1995, December 1993, 
December 1992, and May 1950, that the appellant's husband did 
not have verified service in the armed forces of the United 
States. 

The file also included evidence which the appellant supplied 
and the RO submitted for the Army's review, consisting of the 
following documents: a) certification of J. D. V., Lt. Col., 
PA, dated in January 1986; b) copy of Special Orders No. 169 
dated in October 1941; c) affidavits of M. P. and F. M. T. 
dated in March 1959, E. T. and F. D. dated in June 1951, T. 
M. C. dated in August 1955, and H. O. R. dated in August 
1957; and d) the AGW2 Form No. 12.  Upon the Army's careful 
review, as evidenced by the letter of E.R. L., Lt. Col., to 
the Hon. L. Mendel Rivers dated in July 1969, the evidence 
was found to be insufficient to verify the appellant's 
husband's service with any armed forces of the United States.

In a decision issued in March 1996, the Board concluded that 
the basic eligibility requirement of requisite service for 
entitlement to VA death and/or pension benefits has not been 
satisfied by the verified or unverified periods of service.  
It was explained that since the appellant's spouse did not 
have verified service, the appellant has failed to establish 
her eligibility as a proper claimant; the claim was 
accordingly dismissed.  That Board decision was affirmed by 
the United States Court of Appeals for Veterans Claims (CAVC) 
in February 1997.  



The appellant re-filed the claim in June 1997.  In support of 
the claim, the appellant submitted her own affidavit dated 
September 1997, an AGNR2 Certification dated September 1997, 
request data for military service from the Armed Forces of 
the Philippines, a copy of a form captioned "Par. 3, SO. # 
169,"and photocopies of Philippine Veterans Affairs Office 
(PVAO) benefit checks dated October 1997.  In her affidavit 
the appellant alleged that her husband's name had been 
misspelled in one of the service records.

The appellant also contended that the U.S. Army Records 
Center inadvertently misspelled her husband's name.  In 
October 1998, the RO sent a request to the Army Reserve 
Personnel Center (ARPERCEN), inquiring whether a different 
spelling in the name of the appellant's husband would warrant 
a change from prior negative certifications.  In January 1999 
ARPERCEN responded that no change was warranted from the 
prior negative certifications.

The claim came before the Board in July 1999 at which time it 
was determined that eligibility for VA benefits was not 
established and the appeal was denied.  The Board explained 
that the service department's determination that the 
appellant's husband did not serve as a member of either the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
was binding upon the Board.  

The appellant filed to reopen the claim in January 2008.  In 
support of the claim the appellant presented evidence 
including: a) AGNR 2 - Certification of the her husband's 
military service issued in December 2007 by the Armed Forces 
of the Philippines; b) affidavits of C. F. D. dated in 1956 
and of Major I. B. T. dated in 1959; and (c) a check to the 
appellant issued by the Philippine Veterans Affairs Office 
(PVAO), dated in October 2002.  Also submitted was a copy of 
a military service record from the Recovered Personnel 
Division, Philippines - RYUKYUS Command.  

Also received was a certification dated in April 2008 from 
the National Personnel Records Center (NPRC), which indicates 
that the appellant's husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.  

Analysis

The appellant contends that her husband died in the line of 
duty in November 1942 while in the United States Armed Forces 
of the Far East (USAFFE).  She contends that his death 
renders her eligible to receive VA death benefits.  Further, 
she contends that the service department reports, to the 
effect that her husband had no recognized service, are 
incorrect.

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a claimant as defined in VA 
statute and regulation. Dependency and indemnity compensation 
and death pension benefits may be paid to the surviving 
spouse of a veteran in certain circumstances.  See generally 
38 U.S.C.A. §§ 1310, 1541.  A veteran is defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A § 101(2); 38 C.F.R. § 
3.1(d). See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Veteran of any war" means any veteran who served in the 
active military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC. Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits. Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) and 
(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA. VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

In the present case, a claim of entitlement to basic 
eligibility for VA death benefits was denied by the Board in 
July 1999.  That decision was not appealed and is final.  See 
38 U.S.C.A. § 7104.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
However, 38 U.S.C.A. § 5108 provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether basic eligibility is 
warranted, the Board must first determine whether the claim 
may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218- 
19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

Based on this procedural history, the appropriate question 
for consideration is whether new and material evidence has 
been received to reopen the claim.  Here, following the July 
1999 Board decision, the appellant sought to reopen the claim 
in January 2008.  For applications to reopen filed on or 
after August 29, 2001, as was the application to reopen the 
claim in this case, new and material evidence means evidence 
not previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened; and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the claimant in developing the facts 
necessary for the claim has been satisfied.

In the instant case, the Board finds that new and material 
evidence has not been received to reopen the appellant's 
claim of basic eligibility for VA benefits, as will be 
discussed below.

Again, the claim was last finally denied in by the Board in 
July 1999 decision.  The evidence of record at that point in 
time indicated that eligibility for VA benefits was not 
established in favor of the appellant and the appeal was 
denied.  The Board explained that the service department's 
determination that the appellant's husband did not serve as a 
member of either the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces, was binding upon the Board.  

Evidence submitted since the final July 1999 Board decision 
consists of letters and statements from the appellant, 
documents bearing the designation of Philippine government 
offices, some of which refer to the appellant's spouse as a 
veteran; and affidavits presented by the appellant and others 
to the effect that the appellant's spouse was a veteran of 
World Ward II.  

Significantly, at the time that the 1999 Board decision was 
issued, the file already contained numerous certifications 
from the service department, including those received in 
1993, 1995 and 1999, all confirming that the appellant's 
husband did not serve as a member of either the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Subsequent to 
the July 1999 Board decision, another such negative 
certification was received from the NPRC (2008).  

While some of the listed documents are "new" in that they had 
not been submitted for consideration previously, none of the 
documents are both new and material.  The Court has held that 
"VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, the Board notes that "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  The record contains numerous 
certifications from the Army, via the U.S. Army Reserve 
Personnel Center, and one from the NPRC, stating that there 
was no qualifying substantiated service performed by the 
appellant's husband.  Therefore, the various documents the 
appellant has submitted, including those from the government 
of the Philippines, have no bearing upon the resolution of 
this matter and could not, as a matter of law, establish 
qualifying service.  None of the evidence submitted by the 
appellant since the July 1999 Board decision was issued are 
relevant to the question at hand and, therefore, the 
submitted information is not new and material evidence, 
within the meaning of the cited legal authority.  


The appellant's own statements and testimony offered since 
the July 1999 Board decision was issued are insufficient to 
reopen this claim.  The RO has previously considered her 
contentions regarding her reported eligibility for benefits.  
Essentially, these contentions have been previously 
considered and rejected; as such, her additional statements 
to this same effect cannot be held to be "new" evidence.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  

To the extent that the appellant has submitted evidence that 
she receives benefits from the PVAO, such circumstances to do 
provide a basis for establishing the appellant's eligibility 
to VA benefits.  The Board reiterates that establishing 
veteran status with service in the Philippine Commonwealth 
Army is limited by the requirements and proscriptions of 38 
C.F.R. § 3.203 and § 3.41.  These provisions require that 
proof of service with either official documentation issued by 
a United States service department or verification of the 
claimed service by such a department.  Soria, 118 F.3d at 
748; Palor v. Nicholson, 21 Vet. App. 325 (2007).  There are 
no other means.  Id.  No such evidence has been presented in 
this case.  

The appellant has also asserted that the United States Court 
of Appeals for Veterans Claims (Court) rendered a decision 
identified as "Perela v. Nicholson, U, S. Vet. App. No. 
01.1138 (August 5, 2005)", which permitted eligibility to VA 
benefits could be established by the evidence the appellant 
has submitted.  The Board has not been able to find a 
decision conforming to this citation or case name.

Accordingly, for all the reasons set forth above, as new and 
material evidence has not been received, the appellant's 
claim for eligibility for VA death benefits cannot be 
reopened and remains denied.



								[Continued on Next 
Page]

ORDER

New and material evidence not having been received to reopen 
a claim for eligibility for VA death benefits, legal 
entitlement to VA benefits remains denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


